Citation Nr: 0120142	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a veteran for Department of 
Veterans Affairs benefits purposes.



ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of Department of Veterans Affairs 
(VA) Regional Office (RO), located in Manila, Philippines.  
In correspondence dated August 2000, the appellant was 
informed that his claim for nonservice-connected pension 
benefits was being denied, as he did not have the type of 
service necessary to be eligible for receipt of such 
benefits.  Later, in a supplemental statement of the case 
dated in March 2001, the RO expanded the basis of the denial 
by concluding that the appellant lacked legal entitlement to 
any VA benefits as he had no recognizable service.  The Board 
has characterized the issue on appeal in accordance with the 
most recent basis for the denial of the appellant's claim for 
benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant did not have active service in the United 
States Armed Forces, to include service as a member of the 
Philippine Commonwealth Army, with the Philippine Scouts, or 
with the recognized guerillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a veteran 
for VA benefits purposes are not met.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.8, 3.9, 3.203 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks a nonservice-connected disability 
pension.  He contends that the RO committed error in 
concluding that he is not a veteran for VA benefits purposes.  
He asserts that he had service during World War II.  In 
support of his claim, the appellant has submitted several 
documents. 

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. § 3.8 and 3.9, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA, the document 
is genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2000).

When evidence of recognized service is not submitted, or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c) 
(2000).  The findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces, and VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (emphasis 
added); see also Dacoron v. Brown, 4 Vet. App. 115 (1993).

The Board has found that all relevant evidence necessary for 
equitable resolution of the appeal has been obtained, and the 
appellant has been given notice of the laws applicable to his 
claim and the evidence needed to substantiate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In support of his contentions, the appellant has submitted 
GAS-VAD Form No.1, from the Philippine army indicating that 
he was carried on the approved guerrilla roster for Company 
'B', as of May 1945.

He also submitted an 'Extract' from United States Armed 
Forces in the Philippines (USAFIP) Area Command, dated 
January 1946, signed by a Philippine Army officer, which 
states that those listed, are discharged from service for the 
convenience of the government.  The appellant is listed as a 
private.

The appellant also submitted a 'Discharge Form' dated January 
1946 from the Philippine army indicating that he was 
discharged from Philippine military service for the 
convenience of the government.  The Discharge Form contains 
an enlistment record that indicates the appellant had prior 
service in 1943 and 1945. 

That appellant has also submitted a 'Certificate,' dated 
January 1946, whereby he swears that he did not receive any 
identification papers from his commanding officer for the 
purposes of receiving benefits from the Red Cross.

The appellant has submitted an affidavit from the municipal 
mayor of San Carlos, dated June 1947, wherein the Mayor 
swears that the appellant is an ex-private.

In the present case, the documents submitted by the appellant 
do not meet the first requirement of 38 C.F.R. § 3.203(a) as 
they are not documents issued by a United States service 
department.  Therefore, verification of service from the 
service department was requested by the RO.  In March 2001, 
the U.S. Army Reserve Personnel Center (ARPERCEN) responded 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant was fully notified of the foregoing in a March 
2001 supplemental statement of the case. 

In a July 2001 memorandum for file, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the U.S. 
Armed Forces in the Far East and those who claim to have 
served in the organized guerrilla forces are maintained by 
ARPERCEN.  The RO stated that the individual records for each 
potential claimant were maintained in alphabetical order.  It 
was noted that ARPERCEN had repeatedly informed VA that, 
unless a claimant reported personal data such as a name 
different from that provided in a prior request for service 
verification, there was no value in resubmitting a request 
for reverification.  The RO explained that ARPERCEN had 
indicated that a potential claimant's service was verified by 
the records associated with his name and that, if the name 
was a common one or if there were minor discrepancies in 
spelling or middle initial, ARPERCEN would compare the 
service number, date and place of birth, and names of next of 
kin provided in the request for information with the records 
they had on file.  

The RO also noted that documents issued by the Philippine 
Army or Philippine Veterans Affairs (with the exception of 
Form 23, Affidavit for Philippine Army Personnel) were of no 
value in establishing service unless they contained personal 
data that was substantially different than that VA had 
provided to ARPERCEN.  The RO indicated that the Philippine 
government had its own regulations and laws which permitted 
recognition of military service not recognized by the U.S. 
Army and their findings were not binding on ARPERCEN.  The RO 
again noted that the service department had certified that 
the appellant had no valid service, based on the personal 
information that he had provided.  

The Board finds that, on the basis of the evidence of record, 
there is no demonstration of the appropriate military service 
in this case.  The appellant did not have active service in 
the United States Armed Forces, to include service as a 
member of the Philippine Commonwealth Army, with the 
Philippine Scouts, or with the recognized guerillas, in the 
service of the United States Armed Forces.  Inasmuch as the 
service department's verification of the appellant's service 
is binding on VA, the appellant is not a "veteran" for 
purposes of entitlement to VA benefits.  See Duro v. 
Derwinski, 2 Vet. App. 530.  Thus, the appellant's claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to recognition as a veteran for VA benefits 
purposes is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

